Case: 12-12229         Date Filed: 10/24/2012   Page: 1 of 9

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12229
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 1:10-cv-00037-JRH-WLB



PAMELA JORDAN,

lllllllllllllllllllllllllllllllllllllll                             lPlaintiff - Appellant,

                                               versus

COLUMBIA COUNTY BOARD OF EDUCATION,
COLUMBIA COUNTY SCHOOL SYSTEM,
DEPARTMENT OF TRANSPORTATION,
CHARLES R. NAGEL,
Superintendent of Schools,
DEWAYNE PORTER,
Director of Transportation,
ROBERT JARRELL,
Assistant Superintendent, et al.,

llllllllllllllllllllllllllllllllllllllll                            Defendants - Appellees.
               Case: 12-12229     Date Filed: 10/24/2012    Page: 2 of 9

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                 (October 24, 2012)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Pamela Jordan appeals from the district court’s order granting defendant

Columbia County Board of Education’s (the “Board”) motion for summary

judgment. On appeal, Jordan contends that summary judgment was improper

because genuine issues of material fact exist as to her rights as a classified at-will

employee. For the reasons that follow, the district court’s order granting the

Board’s motion for summary judgment is affirmed.

                                    I. Background

      Jordan was formerly employed by the Columbia County School District (the

“District”) as a bus driver. She was terminated on September 29, 2009. Jordan

was terminated based on a history of employment misconduct culminating in a

violation of the District’s policy banning cell-phone use while operating a bus.

      Jordan did not have an employment contract with the District; instead, she

was considered a classified “at-will” employee under the District’s employment

                                           2
              Case: 12-12229     Date Filed: 10/24/2012   Page: 3 of 9

scheme. Classified at-will employees within the District are non-certified staff

including custodians, bus-drivers, secretaries, paraprofessionals, and nutrition

employees. Certified employees, the other category of employees under the

District’s employment scheme, include teachers, administrators, and certified

educators.

      The District maintains separate and distinct policies and procedures for

certified and classified at-will employees. The policies and procedures addressing

complaints and grievances of certified employees are coded “GAE.” Certified

employees are entitled to an appeal hearing in front of the Board. The policies

and procedures applicable to the suspension and termination of classified at-will

personnel are coded “GCK.” Classified at-will employees are not entitled to an

appeal hearing in front of the Board. However, while the GCK plan does not

mandate an appeal hearing in front of the Board, classified at-will employees can

appeal their termination and meet with their supervisor(s) to discuss their appeal.

      In the current matter, Jordan met with Dewayne Porter, Director of the

Columbia County Transportation Department, on three separate occasions to

discuss the violation of the District’s cell-phone policy. Jordan was often

combative during these meetings. At the end of their last meeting, Porter informed

Jordan of his decision to recommend termination. He also advised Jordan of her

                                          3
               Case: 12-12229    Date Filed: 10/24/2012    Page: 4 of 9

right to appeal to Robert Jarrell, Assistant Superintendent of the District.

      Jordan subsequently met with Jarrell to discuss Porter’s termination

recommendation. Jarell reviewed both Jordan’s statement as well as documents

compiled by Porter. Based on this information, and in accordance with Jordan’s

history of disciplinary violations, Jarrell decided to uphold the decision to

terminate Jordan.

      The District Superintendent, Robert Nagle, then reviewed the termination

recommendations of both Porter and Jarrell. Nagle upheld the termination

recommendations based on Jordan’s history of misconduct, insubordination, and

policy violations. Nagle then submitted his termination recommendation to the

Board. He also informed Jordan of her right to have her termination reviewed by

the Board.

      Jordan requested that the Board review her termination. She also requested

that the Board conduct a hearing on her appeal. Nagle provided the Board with a

compilation of documents related to Jordan’s case, including Jordan’s personal

statement regarding the cell-phone incident and the recommendations of Porter

and Jarrell.

      The Board reviewed these materials and voted to approve the termination

recommendation. The Board agreed that a termination hearing was unnecessary

                                          4
               Case: 12-12229     Date Filed: 10/24/2012   Page: 5 of 9

because the information provided was sufficient to allow it to make a decision.

The Board terminated Jordan based on her extensive history of employee

misconduct, violations of School District policies, and insubordination. In

addition, the Board determined that the cell-phone incident, which violated both

Georgia law and School District policy, constituted appropriate grounds for

termination.

      On January 15, 2010, Jordan filed a complaint in the Superior Court of

Columbia County and alleged that the Board violated her procedural and

substantive due process rights when she was terminated from her employment as a

bus driver. Jordan sought a writ of mandamus to remedy the Board’s allegedly

illegal conduct. The Board subsequently removed the case to federal court on the

basis of federal question jurisdiction and moved for summary judgment.

      The district court for the Southern District of Georgia granted the Board’s

motion for summary judgment. This appeal followed.

                                II. Standard of Review

      This court reviews de novo a district court’s order granting a motion for

summary judgment. Ordway v. United States, 908 F.2d 890, 893 (11th Cir. 1990).

We must determine whether there is any genuine issue of material fact and

whether the moving party is entitled to judgment as a matter of law. Celotex Corp.

                                          5
                Case: 12-12229       Date Filed: 10/24/2012      Page: 6 of 9

v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986). Facts are “material”

if they could affect the outcome of the suit under the governing substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 107 S. Ct. 2505, 2510 (1986).

The court must view the facts in the light most favorable to the non-moving party.

Hinesville Bank v. Pony Express Courier Corp., 868 F.2d 1532, 1535 (11th Cir.

1989). Any “reasonable doubts about the facts are resolved in favor of the

nonmovant.” Id. Summary judgment is not appropriate “[i]f more than one

inference could be construed from the facts by a reasonable fact finder, and that

inference introduces a genuine issue of material fact . . . .” Bannum, Inc. v. City of

Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990).

                                       III. Discussion

       In the current matter, Jordan argues that there is a genuine issue of material

fact as to whether classified at-will employees are subject to the GAE plan or the

GSK plan.1 As stated earlier, under the District’s employment plan, certified

employees such as teachers and administrators are subject to GAE policies and

procedures. Classified at-will employees such as bus drivers and


       1
         Jordan also contends that she had a property right in her job and thus her due process
rights were violated when the Board denied her request for a termination hearing. Under Georgia
law, however, a public employee generally has no property right in at-will employment. See
Ogletree v. Chester, 682 F.2d 1366, 1369–70 (11th Cir. 1982). Thus, Jordan is not entitled to
any type of broader due process outside of the District’s employment plan.

                                              6
                 Case: 12-12229        Date Filed: 10/24/2012        Page: 7 of 9

paraprofessionals, on the other hand, are subject to GSK policies and procedures.

       Jordan, however, believes that classified at-will employees are also subject

to the GAE policies and procedures. This belief is based on the language in a

2007 Settlement Agreement between Jordan’s union and the District.2 The

pertinent language of the Settlement Agreement reads as follows:

           In the best interest of all parties and all employees, School
           Board Counsel will draft an expanded grievance policy (GAE-
           1) for all classified employees, including employees of the
           Transportation Department. Pursuant to this expanded policy,
           classified employees with at least 24 months of continuous
           service with the Board of Education can appeal to the Board of
           Education or its Personnel Committee any recommendation to
           terminate such employee(s) before final action to terminate is
           taken by the Board. The Administration will continue
           implementing procedures on due process. The administration
           will prepare procedures to define the process.

       Jordan argues that the reference to “GAE-1” in the Settlement

Agreement—the code for certified employees—entitles her to the benefits enjoyed

by certified employees, including the right to an appeal hearing in front of the

Board, despite her status as a classified at-will employee.

       We disagree. The district court found that the Settlement Agreement’s


       2
         In a prior suit, members of the Transport Workers Union of America, AFL-CIO, and
Transport Workers Union Local Union No. 279 filed suit against the District and the Board,
alleging that they were denied the opportunity to speak about certain matters and were
discriminated against based on their affiliation with the union. In an effort to resolve the issues
without a Court proceeding, the parties agreed to the terms of the Settlement Agreement.

                                                  7
              Case: 12-12229    Date Filed: 10/24/2012   Page: 8 of 9

reference to GAE-1 was a typographical error. Instead, the Settlement Agreement

should have read “GSK,” the name of the grievance plan to which classified at-

will employees are subject.

       It is clear to us that the Settlement Agreement should have read “GSK”

instead of “GAE-1.” First, the language of the Settlement Agreement supports

such a finding. As seen above, following the cite to GAE-1, “classified

employees” are the only category of employee referenced. Under the District

employment scheme, classified employees are subject to the GSK plan, not the

GAE plan. In addition, “transportation workers” are named; transportation

workers are classified at-will employees as employed by the District. There is no

dispute as to this categorization. Furthermore, the affidavits from individuals

involved in the negotiations of the Settlement Agreement and subsequent

memoranda describing the new grievance procedures under the GSK plan, support

a finding that the Settlement Agreement should have read “GSK.” It is clear that

the Settlement Agreement’s reference to GAE-1 instead of GSK was a

typographical error. Based on this information, reasonable fact finders could draw

no other inference. See Bannum, Inc., 901 F.2d at 996.

      As an at-will employee under the District’s employment scheme, Jordan was

not entitled to a termination hearing. She was merely entitled to appeal the

                                         8
              Case: 12-12229    Date Filed: 10/24/2012   Page: 9 of 9

termination decision, which she did. She was entitled to meet with her supervisors

to discuss the termination decision. She did. She was entitled to have the Board

review the termination decision. It did. The District and Board followed the

proper policies and procedures afforded to classified at-will employees such as

Jordan.

       The district court’s order granting summary judgment for the defendant

Board is AFFIRMED.




                                         9